DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-9 in the reply filed on Feb. 16, 2022 is acknowledged.  The traversal is on the ground(s) that Inventions I and II are obvious variants of each other, and thus, a search and examination of all claims would not pose an undue burden on the examiner.  This is not found persuasive because Invention I is directed to a product, while Invention II is directed to a method, thus the Inventions are different inventions and not obvious variants of each other.  The Examiner indicated in the Restriction Requirement why there would be a serious burden on the examiner if restriction were not required.  The restriction for examination purposes as indicated is proper because all the inventions listed are independent or distinct for the reasons given in the Restriction Requirement, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankey et al. (US 2004/0067284 A1) (“Sankey”), in view of Peters et al. (US 10543656 B2) (“Peters”).
With respect to claim 1, Sankey discloses a polyester film comprising a substrate layer and a surface layer formed on the substrate layer (abstr., 0015-0020), wherein a material of the surface layer is a polyester-based copolymer that includes residues derived from a diacid component and residues derived from a diol component, the 
Regarding claim 2, Sankey and Peters teach the film of claim 1.  Sankey discloses a material of the substrate being polyethylene terephthalate (0047-0048).





Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankey in view of Peters, and further in view of Zheng et al. (US 2019/0264022 A1) (“Zheng”).
As to claim 3, Sankey and Peters teach the film of claim 2.  Peters discloses a nucleating agent present in the surface layer, and provides an amount of additives of from 0.01 to 25 wt. % of the composition (col. 25, lines 47-52), but is silent with respect to the specific amount of nucleating agent as recited in the claim.  Zheng discloses a polyester composition comprising a nucleating agent in the amount of 0.01-10 wt. % (abstr., 0058).  The range of percentage overlaps the range recited in claim 3, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the surface layer a nucleating agent in an amount as discloses in Zheng as such an amount is known in the art of polyester compositions.
With respect to claim 4, Sankey, Peters and Zheng teach the film of claim 3.  Peters discloses a nucleating agent present in a polyester composition, and provides an amount of additives of from 0.01 to 25 wt. % of the composition (col. 25, lines 47-52), but is silent with respect to the specific amount of nucleating agent as recited in the claim.  Zheng discloses a polyester composition comprising a nucleating agent in the amount of 0.01-10 wt. % (abstr., 0058).  The range of percentage overlaps the range recited in claim 4, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the substrate 
Regarding claim 5, Sankey, Peters, and Zheng teach the film of claim 4.  Sankey discloses a thickness of the substrate of from 9 to 150 µm (0064), which overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.5).  Sankey discloses a thickness of the surface layer of from about 0.1 µm to about 8 µm (0065).  Thus, for example, when the thickness of the substrate layer is 30 µm and the thickness of the surface layer is 1.5 µm, then the thickness of the surface layer is 4.76 % of the total thickness of the polyester film, which is within the recited range.
Regarding claim 6, Sankey, Peters, and Zheng teach the film of claim 5.  Sankey discloses a thickness of the substrate of from 9 to 150 µm (0064).  Sankey discloses a thickness of the surface layer of from about 0.1 µm to about 8 µm (0065).  Thus, for example, when the thickness of the substrate layer is 30 µm and the thickness of the surface layer is 1.5 µm, then the thickness of the surface layer is 4.76 % of the total thickness of the polyester film, which is within the recited range.
As to claim 7, Sankey, Peters, and Zheng teach the film of claim 6.  Sankey discloses a thickness of the substrate of from 9 to 150 µm (0064).  Sankey discloses a thickness of the surface layer of from about 0.1 µm to about 8 µm (0065).  Thus, for example, when the thickness of the substrate layer is 30 µm and the thickness of the surface layer is 1.5 µm, then the thickness of the surface layer is 4.76 % of the total thickness of the polyester film, which is within the recited range.
With respect to claim 8, Sankey, Peters and Zheng teach the film of claim 4.  Sankey discloses a melting point of the polyester-based copolymer of from 90°C to 250°C (0043), which is overlapping the recited range of claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 9, Sankey, Peters and Zheng teach the film of claim 8.  Sankey discloses a melting point of the polyester-based copolymer of from 90°C to 250°C (0043), which is overlapping the recited range of claim 9; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).




Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783